 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
                                                                :
 IN THE MATTER OF THE APPLICATION                               :
 OF HELENA CHARTERING INC. FOR AN                                :   No. ___
                                                                         19 MC _____
                                                                                535
 ORDER TO TAKE DISCOVERY PURSUANT                               :
 TO 28 U.S.C. § 1782                                            :
                                                                :
 ---------------------------------------------------------------x


       ORDER GRANTING HELENA CHARTERING INC.’S APPLICATION FOR
         AN ORDER TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. § 1782

        This matter comes before the Court on the Application of Helena Chartering Inc.

(“Helena”) to take discovery, pursuant to 28 U.S.C. § 1782, for use in reasonably contemplated

proceedings to enforce an arbitration award before foreign tribunals and against Cronus Maritime

Inc. and Mr. Ilias Pananidis. The Court having considered Helena’s Application, exhibits thereto,

and its accompanying Memorandum of Law, having received no response from Respondents by

the deadline of January 31, 2020 set in Doc. 6 of this matter, and good cause having been shown;
        IT IS HEREBY ORDERED THAT:

        (A)      Helena’s Application is granted;

        (B)      Respondents The Bank of New York Mellon, Deutsche Bank Trust Company

                 Americas (a/k/a Deutsche Bank USA), Wells Fargo Bank NA, and Citibank NA

                 (“Respondents”) shall make available to Helena all documents responsive to the

                 categories of documents described in Appendix “1” to this Order within twenty (20)

                 days of service of this Order on Respondent or at such other time as may be agreed;

        (C)      Eva-Maria Mayer, Edward W. Floyd and Luke F. Zadkovich, and any other

                 attorneys affiliated with the law firm of Floyd Zadkovich (US) LLP and admitted

                 to practice before the United States District Court for the Southern District of New

                 York, are appointed as examiners to: (i) obtain the requested documents and
                                                          1
             information pursuant to Appendix “1” to this Order; and (ii) to issue subpoenas to

             Respondents to obtain documents (in addition to the documents described by

             Appendix “1” to this Order) pursuant to the Federal Rules of Civil Procedure; AND

     (D)     Helena is ordered to serve a copy of this Order on Respondents.


IT IS SO ORDERED.




     Apr. 04, 2020




                                             2
APPENDIX 1




    3
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
                                                                :
 IN THE MATTER OF THE APPLICATION                               :
 OF HELENA CHARTERING INC. FOR AN                               :   No. ___
                                                                        19 MC _____
                                                                                535
 ORDER TO TAKE DISCOVERY PURSUANT                               :
 TO 28 U.S.C. § 1782                                            :
                                                                :
 ---------------------------------------------------------------x


                                   PRODUCTION OF DOCUMENTS

        The Bank of New York Mellon, Deutsche Bank Trust Company Americas (a/k/a Deutsche

Bank USA), Wells Fargo Bank NA, and Citibank NA (“respondents”) shall produce copies of the

documents described herein no later than twenty (20) days from service upon them of the foregoing

Order, at the offices of Floyd Zadkovich (US) LLP, 215 Park Avenue South, 11th Floor, New York,

New York 10003.

                                DEFINITIONS AND INSTRUCTIONS

        A.       Each of the Uniform Definitions in Discovery Requests which are set forth in Local

Civil Rule 26.3 for the United States District Court for the Southern District of New York is, and

shall be deemed to be, fully incorporated herein.

        B.       “Cronus” refers to a non-party herein Cronus Maritime Inc. with a last known

principal address of 80 Broad Street, Monrovia, Liberia.

        C.       “Helena” refers to the Applicant Helena Chartering Inc.

        D.       “Pananidis” refers to a non-party herein Mr. Ilias Pananidis, an individual last

known reside in Greece and principal of Cronus.

        E.       “You” and “Your” refer to Respondents The Bank of New York Mellon, Deutsche



                                                         4
Bank Trust Company Americas (a/k/a Deutsche Bank USA), Wells Fargo Bank NA, and Citibank

NA.

                                            INSTRUCTIONS


        A.      These Requests are directed to every document in Your possession or subject to

Your custody and control.

        B.      These Requests are to be deemed a continuing request, and documents that are

responsive but are discovered subsequent to an initial production should be promptly produced in

the same manner, and at the same address, as the initial production.

        C.      All documents produced pursuant to these Requests shall be produced as they are

kept in the usual course of business, shall be identified by the title of the file in which they are

located, and shall be identified as to the request in response to which they are being produced.

        D.      Each Request for a document or documents to be produced requires the production

of the document in its entirety, without redaction or expurgation.

        E.      If there are no documents responsive to a category in these Requests, so state in

writing.

        F.      If any document called for by these Requests is withheld under a claim of privilege,

such claim should be made expressly and must state: (a) the author of the document; (b) the date

of the document; (c) the subject matter of the document; (d) each person to whom an original copy

of the document was sent; (e) every other person who received the document or a copy of the

document; and (f) the basis for the claim of privilege.

        G.      Where an objection is made to any Request or sub-part thereof, the objection shall

state with specificity as to all grounds.

        H.      Each Request covers the period from January 1, 2017 through Present, unless


                                                 5
otherwise specified. If a document prepared before this period is necessary for a correct or

complete understanding of any document covered by a Request, You must produce the earlier

document as well. If any document is undated and the date of its preparation cannot be determined,

the document shall be produced if otherwise responsive to the production Request.

                                   DOCUMENT REQUESTS

       1.      All documents, including but not limited to any form of communications, messages,

requests, reports or confirmations, concerning amounts of money owned by, transferred to,

transferred from, transferred pursuant to instructions from, or transferred for the benefit of Cronus

(or any entities whose name(s) include the phrase “Cronus” or “Cronus Maritime” or “Cronus

Maritime Inc.”).

       2.      All documents, including but not limited to any form of communications, messages,

requests, reports or confirmations, concerning amounts of money owned by, transferred to,

transferred from, transferred pursuant to instructions from, or transferred for the benefit of or by

Pananidis (or any entities whose name(s) include the phrase “Pananidis”).

       3.      All documents, including but not limited to any form of communications, messages,

requests, reports or confirmations, concerning amounts of money owned by, transferred to,

transferred from, transferred pursuant to instructions from, or transferred for the benefit of any

person(s) which also reference payments being made (such as freight payments or hire payments)

in connection with a vessel known as the M/V Nalinee Naree.

       4.      All documents concerning wire transfers, SWIFT messages, book transfers or other

forms of transferring funds which contain references to: (a) any entities whose names include the

phrases “Cronus,” “Pananidis,”; OR (b) vessels whose names include the phrases “Nalinee

Naree,”; OR (c) IMO Number “9302906”.



                                                 6
